Exhibit 10.9

 

CHANGE IN CONTROL

 

AGREEMENT

 

AGREEMENT made and entered into as of this 27th day of December, 2005 by and
between MSC INDUSTRIAL DIRECT CO., INC., a New York corporation (the
“Corporation”), and Douglas E. Jones, having an address at
                                            , (the “Associate”).

 

W I T N E S S E T H:

 

WHEREAS, the Associate has been employed by the Corporation in a senior
Associate capacity and desires to remain in the employ of the Corporation in
such capacity; and

 

WHEREAS, the Corporation desires to induce the Associate to so remain in the
employ of the Corporation.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

FIRST:  Inducement Payments.

 

A.                                   If, within two (2) years after a Change in
Control, the Associate’s “Circumstances of Employment” (as hereinafter defined)
shall have changed, the Associate may terminate his employment by written notice
to the Corporation given no later than ninety (90) days following such change in
the Associate’s Circumstances of Employment.  In the event of such termination
by the Associate of his employment or if, within two (2) years after a Change in
Control, the Corporation shall terminate the Associate’s employment other than
for “Cause” (as hereinafter defined), the Corporation shall pay to the
Associate, subject to the provisions of paragraph F of this Article FIRST and
compliance by Associate with Article THIRD hereof,

 

--------------------------------------------------------------------------------


 

starting no earlier than on the fifth (5th) business day following the six
(6) months’ anniversary of such termination (or death of Associate, if sooner),
in cash, the “Special Severance Payment” (as hereinafter defined) as provided in
Section E below.

 

B.                                     Change in Control shall be deemed to
occur upon:

 

(a)                                  a change in ownership of the Corporation,
which shall occur on the date that any one person, or more than one person
acting as a “Group” (as defined under Section 409A of the Code (as defined
hereunder)), other than Mitchell Jacobson or Marjorie Gershwind or a member of
the Jacobson or Gershwind families or any trust established principally for
members of the Jacobson or Gershwind families or an executor, administrator or
personal representative of an estate of a member of the Jacobson or Gershwind
families and/or their respective affiliates, acquires ownership of stock of the
Corporation that, together with stock held by such person or Group, constitutes
more than 50% of the total fair market value or total voting power of the stock
of the Corporation; provided, however, that, if any one person or more than one
person acting as a Group, is considered to own more than 50% of the total fair
market value or total voting power of the stock of the Corporation, the
acquisition of additional stock by the same person or persons is not considered
to cause a change in the ownership of the Corporation;

 

(b)                                 a change in the effective control of the
Corporation, which shall occur on the date that (1) any one person, or more than
one person acting as a Group, other than Mitchell Jacobson or Marjorie Gershwind
or a member of the Jacobson or Gershwind families or any trust established
principally for members of the Jacobson or Gershwind families or an executor,
administrator or personal

 

2

--------------------------------------------------------------------------------


 

representative of an estate of a member of the Jacobson or Gershwind families
and/or their respective affiliates, acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) ownership of stock of the Corporation possessing 50% or more of the
total voting power of the stock of the Corporation; or (2) a majority of the
members of the Board is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board prior to the date of the appointment or election; provided, however, that,
if one person, or more than one person acting as a Group, is considered to
effectively control the Corporation, the acquisition of additional control of
the Corporation by the same person or persons is not considered a change in the
effective control of the Corporation;  or

 

(c)                                  a change in the ownership of a substantial
portion of the Corporation’s assets, which shall occurs on the date that any one
person, or more than one person acting as a Group, acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) assets from the Corporation that have a total Gross Fair
Market Value (as defined hereunder) equal to or more than 80% of the total Gross
Fair Market Value of all of the assets of the Corporation immediately prior to
such acquisition or acquisitions; provided, however, that, a transfer of assets
by the Corporation is not treated as a change in the ownership of such assets if
the assets are transferred to (1) a shareholder of the Corporation (immediately
before the asset transfer) in exchange for or with respect to its stock; (2) an
entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the

 

3

--------------------------------------------------------------------------------


 

Corporation; (3) a person, or more than one person acting as a Group, that owns,
directly or indirectly, 50% or more of the total value or voting power of all
the outstanding stock of the Corporation; or (4) an entity, at least 50% of the
total value or voting power of which is owned, directly or indirectly, by a
person described in Article FIRST B(c)(3).

 

For purposes of this Article FIRST B, “Gross Fair Market Value” means the value
of the assets of the Corporation, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.  For
purposes of this Article FIRST B, stock ownership is determined under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).

 

C.                                     The Associate’s “Circumstances of
Employment” shall have changed if there shall have occurred any of the following
events: (a) a material reduction or change in the Associate’s employment duties
or reporting responsibilities; (b) a reduction in the annual base salary made
available by the Corporation to the Associate from the annual base salary in
effect immediately prior to a Change in Control; or (c) a material diminution in
the Associate’s status, working conditions or other economic benefits from those
in effect immediately prior to a Change in Control.

 

D.                                    “Cause” shall mean (i) the commission by
the Associate of any act or omission that would constitute a felony or any crime
of moral turpitude under Federal law or the law of the state or foreign law in
which such action occurred, (ii) dishonesty, disloyalty, fraud, embezzlement,
theft, disclosure of trade secrets or confidential information or other acts or
omissions that result in a breach of fiduciary or other material duty to the
Corporation and/or a subsidiary; or (iii) continued reporting to work or working
under the influence of alcohol, an

 

4

--------------------------------------------------------------------------------


 

illegal drug, an intoxicant or a controlled substance which renders the
Associate incapable of performing his or her material duties to the satisfaction
of the Corporation and/or its subsidiaries.

 

E.                                      The “Special Severance Payment” shall
mean: (X) payment equal to the sum of (i) the product of two (2) and the annual
base salary in effect immediately prior to a change in the Associate’s
Circumstances of Employment or the termination other than for Cause of the
Associate’s employment by the Corporation, as the case may be, and (ii) the
product of two (2) and the targeted bonus for the Associate in effect
immediately prior to a change in Associate Circumstances of Employment or
termination other than for Cause, as the case may be, such payment to be made in
installments in accordance with the Corporation’s regular payroll policies (but
not less than frequently than biweekly), and the first installment being made on
the fifth (5th) business day following the six (6) months’ anniversary of
termination of employment, and then the balance being paid in equal installments
over the remainder of the two-year period contemplated by the Associate
Confidentiality, Non-Solicitation and Non-Competition Agreement referred in
Article THIRD hereof and attached as Exhibit B hereto; (Y) payment of a pro rata
portion of the Associate’s targeted bonus in effect immediately prior to the
date such change in Associate’s Circumstances of Employment or termination of
employment other than for Cause occurs (the “In Year Bonus”), calculated as the
product of (a) the In Year Bonus multiplied by (b) a fraction the numerator of
which is the number of whole months elapsed in the fiscal year up to the date
such change in Associate’s Circumstances of Employment or termination occurs,
and the denominator of which is twelve (12), such payment to be made on the
fifth (5th) business day following the six (6) months’ anniversary of
termination of employment; and (Z) for the two (2) year period or the remaining
term of the automobile lease at issue, whichever is less following Associate’s
date of termination of employment (other than termination for Cause), the
Corporation shall, at Associate’s option, (a) pay Associate a monthly

 

5

--------------------------------------------------------------------------------


 

automobile allowance in amounts equal to those in effect immediately prior to
such termination, if applicable, or (b) continue to make the monthly lease
payments under the automobile lease in effect for the benefit of Associate
immediately prior to such termination.

 

F.                                      As a condition to receiving the Special
Severance Payment, Associate shall execute the General Release in the form
attached as Exhibit A hereto and the Associate Confidentiality, Non-Solicitation
and Non-Competition Agreement referred in Article THIRD hereof and attached as
Exhibit B hereto and shall at all times be in compliance therewith.

 

G.                                     For purposes of this Agreement,
“affiliate” shall have the meaning ascribed thereto under the Securities Act of
1933.

 

H.                                    For purposes of this Agreement,
“termination of employment” means cessation of full or part time employment with
the Company and any of its subsidiaries.

 

SECOND:  Tax Indemnification.

 

A.                                   In the event that, as a result of any of
the payments or other consideration provided for or contemplated by
Article FIRST of this Agreement or otherwise, a tax (an “Excise Tax”) shall be
imposed upon the Associate or threatened to be imposed upon the Associate by
virtue of the application of Section 4999(a) of the Code, as now in effect or as
the same may at any time or from time to time be amended, or the application of
any similar provisions of state or local tax law, the Corporation shall
indemnify and hold the Associate harmless from and against all such taxes
(including additions to tax, penalties and interest and additional Excise Taxes,
whether applicable to payments pursuant to the provisions of this Agreement or
otherwise) incurred by, or imposed upon, the Associate and all expenses arising
therefrom.

 

6

--------------------------------------------------------------------------------


 

B.                                     Each indemnity payment to be made by the
Corporation pursuant to Part A of this Article SECOND shall be increased by the
amount of all Federal, state and local tax liabilities (including additions to
tax, payroll taxes, penalties and interest and Excise Tax) incurred by, or
imposed upon, the Associate so that the effect of receiving all such indemnity
payments will be that the Associate shall be held harmless on an after-tax basis
from the amount of all Excise Taxes imposed upon payments made to the Associate
by the Corporation pursuant to this Agreement, it being the intent of the
parties that the Associate shall not incur any out-of-pocket costs or expenses
of any kind or nature on account of the Excise Tax and the receipt of the
indemnity payments to be made by the Corporation pursuant hereto.

 

C.                                     Each indemnity payment to be made to the
Associate pursuant to this Article SECOND shall be payable within fifteen (15)
business days of delivery of a written request (a ”Request”) for such payment to
the Corporation (which request may be made prior to the time the Associate is
required to file a tax return showing a liability for an Excise Tax or other
tax).  A Request shall set forth the amount of the indemnity payment due to the
Associate and the manner in which such amount was calculated, and the Associate
shall thereafter submit such other evidence of the indemnity to which the
Associate is entitled as the Corporation shall reasonably request.  All such
information shall, if the Corporation shall request, be set forth in a statement
signed by a nationally recognized accounting firm or a partner thereof and the
Corporation shall pay all fees and expenses of such accounting firm incurred in
the preparation thereof.

 

D.                                    The Associate agrees to notify the
Corporation (a) within fifteen (15) business days of being informed by a
representative of the Internal Revenue Service (the “Service”) or any state or
local taxing authority that the Service or such authority intends to

 

7

--------------------------------------------------------------------------------


 

assert that an Excise Tax is or may be payable, (b) within fifteen (15) business
days of the Associate’s receipt of a revenue agent’s report (or similar
document) notifying the Associate that an Excise Tax may be imposed and
(c) within fifteen (15) business days of the Associate’s receipt of a Notice of
Deficiency under Section 6212 of the Code or similar provision under state or
local law which is based in whole or in part upon an Excise Tax and/or a payment
made to the Associate pursuant to this Article SECOND.

 

E.                                      After receiving any of the
aforementioned notices, and subject to the Associate’s right to control any and
all administrative and judicial proceedings with respect to, or arising out of,
the examination or the Associate’s tax returns, except as such proceedings
relate to an Excise Tax, the Corporation shall have the right (a) to examine all
records, files and other information and documentation in the Associate’s
possession or under the Associate’s control, (b) to be present and to
participate, to the extent desired, in all administrative and judicial
proceedings with respect to an Excise Tax, including the right to appear and act
for the Associate at such proceedings in resisting any contentions made by the
Service or a state or local taxing authority with respect to an Excise Tax and
to file any and all written responses in connection therewith, (c) to forego any
and all administrative appeals, proceedings, hearings and conferences with the
Service or a state or local taxing authority with respect to an Excise Tax on
the Associate’s behalf, and (d) to pay any tax increase on the Associate’s
behalf and to control all administrative and judicial proceedings with respect
to a claim for refund from the Service or state or local taxing authority with
respect to such tax increase.

 

F.                                      The Corporation shall be solely
responsible for all reasonable legal and accounting or other expenses (whether
of the Associate’s representative or the representative of the Corporation)
incurred in connection with any such administrative or judicial proceedings

 

8

--------------------------------------------------------------------------------


 

insofar as they relate to an Excise Tax or other tax increases resulting
therefrom and the Associate agrees to execute and file, or cause to be executed
and filed, such instruments and documents, including, without limitation,
waivers, consents and Powers of Attorneys, as the Corporation shall reasonably
deem necessary or desirable in order to enable it to exercise the rights granted
to it pursuant to part E of this Article SECOND.

 

G.                                     The liability of the Corporation shall
not be affected by the Associate’s failure to give any notice provided for in
this Article SECOND unless such failure materially prejudices the Corporation’s
ability to effectively resist any contentions made by the Service or a state or
local taxing authority.  The Associate may not compromise or settle a claim
which he is indemnified against hereunder without the consent of the
Corporation, unless the Associate can establish by a preponderance of the
evidence that the decision of the Corporation was not made in the good faith
belief that a materially more favorable result could be obtained by continuing
to defend against the claim (or prosecute a claim for refund).

 

THIRD:  Associate Confidentiality, Non-Solicitation and Non-Competition
Agreement.  In consideration of the Associate’s employment and continued
employment, the payment of Associate’s compensation by the Corporation, the
Corporation entrusting Associate with Confidential Information (as defined
below), and the benefits provided hereunder, including without limitation the
Special Severance Payment, the parties have entered into the Associate
Confidentiality, Non-Solicitation and Non-Competition Agreement attached as
Exhibit B hereto, which is hereby incorporated by reference herein and make a
part hereof as if set forth in full herein.

 

9

--------------------------------------------------------------------------------


 

FOURTH:  Continued Medical Coverage.  If Associate’s employment is terminated in
either of the circumstances described in Article FIRST, Part A hereof, in the
event Associate timely elects under the provisions of COBRA to continue his
group health plan coverage that was in effect prior to the date of the
termination of Associate’s employment with the Corporation, Associate will be
entitled to continuation of such coverage, at the Corporation’s expense, for a
period of eighteen (18) months from the date of termination, provided that
Associate continues to be eligible for COBRA coverage.

 

FIFTH:  Outplacement.  If Associate’s employment is terminated in either of the
circumstances described in Article FIRST, Part A hereof, Associate shall be
eligible for outplacement services, at the Corporation’s expense and with a
service selected by the Corporation in its reasonable discretion, for up to six
(6) months from the date of the termination of Associate’s employment with the
Corporation.

 

SIXTH:  At Will Employment.  Nothing in this Agreement shall confer upon the
Associate the right to remain in the employ of the Corporation, it being
understood and agreed that (a) the Associate is an employee at will and serves
at the pleasure of the Corporation at such compensation as the Corporation shall
determine from time to time and (b) the Corporation shall have the right to
terminate the Associate’s employment at any time, with or without Cause.  In the
event of any such termination prior to the occurrence of a Change in Control, no
amount shall be payable by the Corporation to the Associate pursuant to
Article FIRST hereof.

 

SEVENTH:  Costs of Enforcement.  In the event that the Associate incurs any
costs or expenses, including attorneys’ fees, in the enforcement of his rights
under this Agreement then, unless the Corporation is wholly successful in
defending against the enforcement of such rights, the Corporation shall promptly
pay to the Associate all such costs

 

10

--------------------------------------------------------------------------------


 

and expenses.  In the event that the Corporation incurs any costs or expenses,
including attorneys’ fees, in the enforcement of its rights under Article THIRD
then, unless the Associate is wholly successful in defending against the
enforcement of such rights, the Associate shall promptly pay to the Corporation
all such costs and expenses.

 

EIGHTH:  Term.  The initial term of this Agreement shall be for three (3) years
from the date hereof, and this Agreement shall automatically renew for
successive three (3) year terms unless terminated by the Corporation, in its
sole discretion, by delivering to Associate written notice thereof provided to
Associate at least 18 months prior to the end of the initial term or such
successive terms, as applicable.

 

NINTH:  Notices.  All notices hereunder shall be in writing and shall be sent by
registered or certified mail, return receipt requested, if intended for the
Corporation shall be addressed to it, attention of its President, 75 Maxess
Road, Melville, New York 11747 or at such other address of which the Corporation
shall have given notice to the Associate in the manner herein provided; and if
intended for the Associate, shall be mailed to him at the address of the
Associate first set forth above or at such other address of which the Associate
shall have given notice to the Corporation in the manner herein provided.

 

TENTH:  Entire Agreement.  This Agreement constitutes the entire understanding
between the parties with respect to the matters referred to herein, and no
waiver of or modification to the terms hereof shall be valid unless in writing
signed by the party to be charged and only to the extent therein set forth.  All
prior and contemporaneous agreements and understandings with respect to the
subject matter of this Agreement are hereby terminated and superseded by this
Agreement.

 

11

--------------------------------------------------------------------------------


 

ELEVENTH:  Withholding.  The Corporation shall be entitled to withhold from
amounts payable to the Associate hereunder such amounts as may be required by
applicable law.

 

TWELFTH:  Binding Nature.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto, their respective heirs, administrators,
executors, personal representatives, successors and assigns.

 

THIRTEENTH:  Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the law of the State of New York.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

 

MSC INDUSTRIAL DIRECT CO., INC.

 

 

 

 

 

By:

/s/ David Sandler

 

 

 

Name:

David Sandler

 

 

Title:

President

 

 

 

 

 

 

  /s/ Douglas E. Jones

 

 

 

  Douglas E. Jones

 

12

--------------------------------------------------------------------------------


 

Exhibit A

 

RELEASE

 

WHEREAS, Douglas E. Jones (the “Associate”) was a party to an Agreement dated as
of                     , 200   (the “Agreement”) by and between the Associate
and MSC INDUSTRIAL DIRECT CO., INC., a New York corporation (the “Corporation”),
pursuant to which the Associate served as the Senior Vice President, Logistics
of the Corporation, and the employment of the Associate with the Corporation has
been terminated; and

 

WHEREAS, it is a condition to the Corporation’s obligations to make the
severance payments and benefits available to the Associate pursuant to the
Agreement that the Associate execute and deliver this Release to the
Corporation.

 

NOW, THEREFORE, in consideration of the receipt by the Associate of the benefits
under the Agreement, which constitute a material inducement to enter into this
Release, the Associate intending to be legally bound hereby agrees as follows:

 

Subject to the next succeeding paragraph, effective upon the expiration of the
7-day revocation period following execution hereof as provided below, the
Associate irrevocably and unconditionally releases the Corporation and its
owners, stockholders, predecessors, successors, assigns, affiliates, control
persons, agents, directors, officers, employees, representatives, divisions and
subdivisions (collectively, the “Related Persons”) from any and all causes of
action, charges, complaints, liabilities, obligations, promises, agreements,
controversies and claims (a) arising out of the Associate’s employment with the
Corporation and the conclusion thereof, including, without limitation, any
federal, state, local or other statutes, orders, laws, ordinances, regulations
or the like that relate to the employment relationship and/or specifically that
prohibit discrimination based upon age, race, religion, sex, national origin,
disability, sexual

 

--------------------------------------------------------------------------------


 

orientation or any other unlawful bases, including, without limitation, as
amended, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Age Discrimination in Employment Act of 1967, the Civil Rights Acts of
1866 and 1871, the Americans With Disabilities Act of 1990, the New York City
and State Human Rights Laws, and any applicable rules and regulations
promulgated pursuant to or concerning any of the foregoing statutes; (b) for
tort, tortious or harassing conduct, infliction of emotional distress,
interference with contract, fraud, libel or slander; and (c) for breach of
contract or for damages, including, without limitation, punitive or compensatory
damages or for attorneys’ fees, expenses, costs, salary, severance pay,
vacation, injunctive or equitable relief, whether, known or unknown, suspected
or unsuspected, foreseen or unforeseen, matured or unmatured, which, from the
beginning of the world up to and including the date hereof, exists, have
existed, or may arise, which the Associate, or any of his heirs, executors,
administrators, successors and assigns ever had, now has or at any time
hereafter may have, own or hold against the Corporation and/or any Related
Person.

 

Notwithstanding anything contained herein to the contrary, the Associate is not
releasing the Corporation from any of the Corporation’s obligations (a) under
the Agreement, (b) to provide the Associate with insurance coverage defense
and/or indemnification as an officer or director of the Corporation, if
applicable to Associate, to the extent generally made available at the date of
termination to the Corporation’s officers and directors in respect of facts and
circumstances existing or arising on or prior to the date hereof, or (c) in
respect of the Associate’s rights under the Corporation’s Associate Stock
Purchase Plan, 1995 Stock Option Plan, 1998 Stock Option Plan, 2001 Stock Option
Plan, 1995 Restricted Stock Plan or the 2005 Omnibus Equity Plan, as applicable.

 

2

--------------------------------------------------------------------------------


 

The Corporation has advised the Associate in writing to consult with an attorney
of his choosing prior to the signing of this Release and the Associate hereby
represents to the Corporation that he has in fact consulted with such an
attorney prior to the execution of this Release.  The Associate acknowledges
that he has had at least twenty-one days to consider the waiver of his rights
under the ADEA. Upon execution of this Release, the Associate shall have seven
additional days from such date of execution to revoke his consent to the waiver
of his rights under the ADEA.  If no such revocation occurs, the Associate’s
waiver of rights under the ADEA shall become effective seven days from the date
the Associate executes this Release.

 

IN WITNESS WHEREOF, the undersigned has executed this Release on the        day
of                     , 200  .

 

 

 

 

 

Douglas E. Jones

 

 

3

--------------------------------------------------------------------------------


 

Exhibit B

 

ASSOCIATE CONFIDENTIALITY, NON-SOLICITATION
AND NON-COMPETITION AGREEMENT

 

ASSOCIATE CONFIDENTIALITY, NON-SOLICITATION AND NON- COMPETITION AGREEMENT dated
as of December 27, 2005, between MSC Industrial Direct Co., Inc., on behalf of
itself and its subsidiaries (collectively, “Employer” or “Corporation”), and
Douglas E. Jones (“Associate”).

 

In consideration of Associate’s employment and continued employment, the payment
of Associate’s compensation by Employer, and Employer entrusting Associate with
Confidential Information (as defined below), and the benefits provided in the
Agreement between Employer and Associate dated as of even date herewith (the
“Agreement”), it being acknowledged and agreed by Associate that his receipt of
such benefits is expressly conditioned on his continued compliance with the
terms hereof, the parties have entered into this Associate Confidentiality,
Non-Solicitation and Non-Competition Agreement.

 


1.                           CONFIDENTIALITY.

 

A.           During the term of Associate’s employment with Employer, Associate
will not use or disclose to any individual or entity any Confidential
Information (as defined below) except (i) in the performance of Associate’s
duties for Employer, (ii) as authorized in writing by Employer, or (iii) as
required by law or legal process, provided that, prior written notice of such
required disclosure is provided to Employer and, provided further that all
reasonable efforts to preserve the confidentiality of such information shall be
made.

 

B.             As used in this Agreement, “Confidential Information” shall mean
information that (i) is used or potentially useful in Employer’s business,
(ii) Employer treats as proprietary, private or confidential, and (iii) is not
generally known to the public. “Confidential Information” includes, without
limitation, information relating to Employer’s products or services, processing,
manufacturing, marketing, selling, customer lists, call lists, customer data,
memoranda, notes, records, technical data, sketches, plans, drawings, chemical
formulae, trade secrets, composition of products, research and development data,
sources of supply and material, operating and cost data, financial information,
personal information and information contained in manuals or memoranda.
“Confidential Information” also includes proprietary and/or confidential
information of Employer’s customers, suppliers and trading partners who may
share such information with Employer pursuant to a confidentiality agreement or
otherwise. The Associate agrees to treat all such customer, supplier or trading
partner information as “Confidential Information” hereunder. The foregoing
restrictions on the use or disclosure of confidential information shall

 

--------------------------------------------------------------------------------


 

continue after Associate’s employment terminates for any reason for so long as
the information is not generally known to the public.

 


2.                           NON-COMPETITION.

 

A.           Associate recognizes that the Corporation’s relationship and
goodwill with its customers have been established at substantial cost and effort
by the Corporation.

 

B.             Therefore, associate shall not enter into competition (as defined
below) with Employer during the term of Associate’s employment with Employer,
and

 

C.             for a period of two (2) years following cessation of Associate’s
employment with the Corporation for any reason, Associate will not, in any
capacity, accept employment with the employer with whom Associate was employed
immediately preceding the commencement of Associate’s employment with the
Corporation, nor will Associate, in any capacity, accept employment with the
following business entities, including any parent or subsidiary entities or
other affiliated organizations: W.W. Grainger, Inc.; J&L Industrial Supply;
Fastenal Corporation; The Home Depot, Inc. and McMaster Carr Supply.

 


3.                           NON-SOLICITATION.

 

A.           Associate recognizes that the Corporation’s relationship and
goodwill with its customers have been established at substantial cost and effort
by the Corporation.

 

B.             Therefore, while employed by the Corporation, and for an
additional period of two (2) years after the termination of employment,
Associate shall not in any capacity employ or solicit for employment, or
recommend that another person employ or solicit for employment, any person who
is then, or was at any time during the six (6) months immediately preceding the
termination of Associate’s employment, an Associate, sales representative or
agent of Employer or any present or future subsidiary or affiliate of Employer.

 

C.             Further, Associate agrees that while employed by the Corporation,
and for a period of two (2) years after his/her employment with the Corporation
ends, s/he will not, on behalf of himself/herself, or any other person, firm or
corporation, solicit any of the Corporation’s or its Affiliate’s customers with
whom s/he has had contact while working for the Corporation; nor will Associate
in any way, directly or indirectly, for himself/herself, or any other person,
firm, corporation or entity, divert, or take away any customers of the
Corporation or its Affiliates with whom Associate has had contact. For purposes
of this paragraph, the term “contact” shall mean engaging in any communication,
whether written or oral, with the customer or a representative of the customer,
or obtaining any information with respect to such customer or customer
representative.

 

2

--------------------------------------------------------------------------------


 


4.                           EMPLOYMENT AT-WILL.  ASSOCIATE ACKNOWLEDGES THAT
HIS OR HER EMPLOYMENT BY EMPLOYER IS NOT FOR ANY SPECIFIED PERIOD OF TIME AND
THAT IT CAN BE TERMINATED BY EITHER ASSOCIATE OR EMPLOYER AT ANY TIME FOR ANY
LAWFUL REASON. THIS IS AN “EMPLOYMENT AT WILL.”

 


5.                           TERMINATION OF EMPLOYMENT.  IN THE EVENT OF
TERMINATION OF EMPLOYMENT BY EITHER PARTY, THIS AGREEMENT WILL REMAIN IN EFFECT.
UPON TERMINATION, ASSOCIATE WILL IMMEDIATELY DELIVER TO EMPLOYER ALL PROPERTY
BELONGING TO EMPLOYER THEN IN THE ASSOCIATE’S POSSESSION OR CONTROL, INCLUDING
ALL DOCUMENTS (AS DEFINED HEREIN) EMBODYING CONFIDENTIAL INFORMATION. AS USED
HEREIN, “DOCUMENTS” SHALL MEAN ORIGINALS OR COPIES OF FILES, MEMORANDA,
CORRESPONDENCE, NOTES, MANUALS, PHOTOGRAPHS, SLIDES, OVERHEADS, AUDIO OR VIDEO
TAPES, CASSETTES, OR DISKS, AND RECORDS MAINTAINED ON COMPUTER OR OTHER
ELECTRONIC MEDIA.

 


6.                           NOTICE TO FUTURE EMPLOYERS. FOR THE PERIOD OF TWO
(2) YEARS IMMEDIATELY FOLLOWING THE END OF ASSOCIATE’S EMPLOYMENT WITH THE
CORPORATION, ASSOCIATE WILL INFORM EACH NEW EMPLOYER, IN WRITING, PRIOR TO
ACCEPTING EMPLOYMENT, OF THE EXISTENCE AND DETAILS OF THIS AGREEMENT AND WILL
PROVIDE THAT EMPLOYER WITH A COPY OF THIS AGREEMENT. ASSOCIATE WILL SEND A COPY
OF EACH SUCH WRITING TO THE CORPORATION AT THE TIME THE ASSOCIATE INFORMS EACH
NEW EMPLOYER OF THE AGREEMENT.

 


7.                           REMEDIES.  ASSOCIATE ACKNOWLEDGES THAT THIS
AGREEMENT, ITS TERMS AND HIS/HER COMPLIANCE IS NECESSARY TO PROTECT THE
CORPORATION’S CONFIDENTIAL AND PROPRIETARY INFORMATION, ITS BUSINESS AND ITS
GOODWILL; AND THAT A BREACH OF ANY OF ASSOCIATE’S PROMISES CONTAINED IN THIS
AGREEMENT WILL IRREPARABLY AND CONTINUALLY DAMAGE THE CORPORATION TO AN EXTENT
THAT MONEY DAMAGES MAY NOT BE ADEQUATE. FOR THESE REASONS, ASSOCIATE AGREES THAT
IN THE EVENT OF A BREACH OR THREATENED BREACH BY THE ASSOCIATE OF THIS
AGREEMENT, THE CORPORATION SHALL BE ENTITLED TO A TEMPORARY RESTRAINING ORDER
AND PRELIMINARY INJUNCTION RESTRAINING ASSOCIATE FROM SUCH BREACH. NOTHING
CONTAINED IN THIS PROVISION SHALL BE CONSTRUED AS PROHIBITING THE CORPORATION
FROM PURSUING ANY OTHER REMEDIES AVAILABLE FOR SUCH BREACH OR THREATENED BREACH
OR ANY OTHER BREACH OF THIS AGREEMENT. IF ASSOCIATE VIOLATES THIS AGREEMENT,
THEN THE DURATION OF THE RESTRICTIONS CONTAINED IN PARAGRAPHS 2 AND 3 SHALL BE
EXTENDED FOR AN AMOUNT OF TIME EQUAL TO THE PERIOD OF TIME DURING WHICH
ASSOCIATE WAS IN VIOLATION OF THE AGREEMENT.

 


8.                           ENTIRE AGREEMENT.  THIS AGREEMENT EMBODIES THE
ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES WITH REGARD TO THE
SUBJECT MATTER OF THIS AGREEMENT, IS BINDING UPON AND INURES TO THE BENEFIT OF
THE PARTIES, AND IT SUPERSEDES ANY AND ALL PRIOR AGREEMENTS OR UNDERSTANDINGS
BETWEEN THE CORPORATION AND ASSOCIATE.

 


9.                           MODIFICATION.  THIS AGREEMENT MAY BE MODIFIED OR
AMENDED ONLY BY AN INSTRUMENT IN WRITING EXECUTED BY THE PARTIES HERETO, OR IN
ACCORDANCE WITH PARAGRAPH 15 HEREIN.

 


10.                     GOVERNING LAW AND VENUE.  THIS AGREEMENT SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK, AND MAY BE ENFORCED IN ANY COURT OF COMPETENT JURISDICTION.

 


11.                     WAIVER.  IF IN ONE OR MORE INSTANCES EITHER PARTY FAILS
TO INSIST THAT THE OTHER PARTY PERFORM ANY OF THIS AGREEMENT’S TERMS, THIS
FAILURE SHALL NOT BE CONSTRUED AS A WAIVER BY THE PARTY

 

3

--------------------------------------------------------------------------------


 


OF ANY PAST, PRESENT, OR FUTURE RIGHT GRANTED UNDER THIS AGREEMENT; THE
OBLIGATIONS OF BOTH PARTIES UNDER THIS AGREEMENT SHALL CONTINUE IN FULL FORCE
AND EFFECT.

 


12.                     ASSIGNMENT. THIS AGREEMENT MAY NOT BE ASSIGNED BY
ASSOCIATE. THE CORPORATION SHALL HAVE THE RIGHT TO ASSIGN ITS RIGHTS AND
OBLIGATIONS HEREUNDER WITHOUT THE CONSENT OF THE ASSOCIATE.

 


13.                     ARBITRATION.  EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT, ANY CONTROVERSY OR CLAIM ARISING OUT OF ASSOCIATE’S EMPLOYMENT WITH
EMPLOYER OR THE TERMINATION THEREOF, INCLUDING WITHOUT LIMITATION ANY CLAIM
RELATED TO THIS AGREEMENT OR THE BREACH THEREOF SHALL BE RESOLVED BY BINDING
ARBITRATION IN ACCORDANCE WITH THE RULES THEN IN EFFECT OF THE AMERICAN
ARBITRATION ASSOCIATION, AT THE OFFICE OF THE AMERICAN ARBITRATION ASSOCIATION
NEAREST TO WHERE THE ASSOCIATE PERFORMED THE ASSOCIATE’S PRINCIPAL DUTIES FOR
THE EMPLOYER. NOTHING IN THIS PARAGRAPH SHALL PREVENT THE PARTIES FROM SEEKING
INJUNCTIVE RELIEF FROM THE COURTS PENDING ARBITRATION. EACH PARTY SHALL BE
PERMITTED TO ENGAGE IN ARBITRAL DISCOVERY IN THE FORM OF DOCUMENT PRODUCTION,
INFORMATION REQUESTS, INTERROGATORIES, DEPOSITIONS AND SUBPOENAS. THE PARTIES
SHALL SHARE EQUALLY THE FEE OF THE ARBITRATION PANEL.

 

To the extent that an arbitrator or court shall find that any dispute between
the parties, including any claim made under or relating to this Agreement, is
not subject to arbitration, such claim shall be decided by the courts of the
State and the County, in which this agreement was executed, in a proceeding held
before a Judge of the Trial Court of the State and County in which this
agreement was executed or in the United States District Court in and for the
District Court of covering the County in which this agreement was executed. Any
trial of such a claim shall be heard by the Judge of such Court, sitting without
a jury at a bench trial, to ensure more rapid adjudication of that claim and
application of existing law.

 


14.                     ATTORNEYS’ FEES.  IF ANY PARTY TO THIS AGREEMENT
BREACHES ANY OF THIS AGREEMENT’S TERMS, THEN THAT PARTY SHALL PAY TO THE
NON-DEFAULTING PARTY ALL OF THE NON-DEFAULTING PARTY’S COSTS AND EXPENSES,
INCLUDING REASONABLE ATTORNEYS’ FEES, INCURRED BY THAT PARTY IN ENFORCING THIS
AGREEMENT.

 


15.                     SEVERABILITY.  IF ANY ONE OR MORE OF THE PROVISIONS
CONTAINED IN THIS AGREEMENT IS HELD ILLEGAL OR UNENFORCEABLE BY AN ARBITRATOR OR
COURT AND CANNOT BE MODIFIED TO BE ENFORCEABLE (WHICH THE PARTIES EXPRESSLY
AUTHORIZE SUCH COURT, ARBITRATOR, OR OTHER FORUM TO DO), NO OTHER PROVISIONS
SHALL BE AFFECTED BY THIS HOLDING.

 


16.                     ACKNOWLEDGMENT.  I HAVE READ THIS AGREEMENT, HAVE HAD AN
OPPORTUNITY TO ASK EMPLOYER’S REPRESENTATIVES QUESTIONS ABOUT IT, AND UNDERSTAND
THAT MY SIGNING THIS AGREEMENT IS A CONDITION OF EMPLOYMENT.

 


17.                     SECTION HEADINGS.  SECTION HEADINGS ARE USED HEREIN FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT THE MEANING OF ANY PROVISION
OF THIS AGREEMENT.

 

4

--------------------------------------------------------------------------------


 

THUS, the parties knowingly and voluntarily execute this Agreement as of the
dates set forth below.

 

MSC INDUSTRIAL DIRECT CO., INC.:

 

ASSOCIATE:

 

 

 

 

 

 

 

 

 

 

By:

  /s/ David Sandler

 

 

By:

/s/ Douglas E. Jones

 

 

 

 

Title:

 

 

 

Printed Name:

Douglas E. Jones

 

 

 

 

Date:

  December 27, 2005

 

 

Date:

  December 27, 2005

 

 

5

--------------------------------------------------------------------------------

 